In the

    United States Court of Appeals
               For the Seventh Circuit
                   ____________________ 
No. 13‐2135 
GEA GROUP AG, 
                                               Plaintiff‐Appellant, 

                               v. 

FLEX‐N‐GATE CORPORATION and SHAHID KHAN, 
                                   Defendants‐Appellees. 
                   ____________________ 

       Appeal from the United States District Court for the 
                     Central District of Illinois. 
      No. 2:09‐cv‐02106‐HAB‐DGB — Harold A. Baker, Judge. 
                    ________________________ 
                                   
No. 13‐2594 
IN RE: GEA GROUP AG, 
                                                        Petitioner. 
                  ______________________ 
                                    
                Petition for Writ of Mandamus from 
               the United States District Court for the 
                      Central District of Illinois. 
      No. 2:09‐cv‐02106‐HAB‐DGB — Harold A. Baker, Judge. 
                  ______________________ 

  ARGUED DECEMBER 12, 2013 — DECIDED JANUARY 10, 2014 
              ______________________ 
2                                            Nos. 13‐2135, 13‐2594 


     Before BAUER, CUDAHY, AND POSNER, Circuit Judges. 
    POSNER,  Circuit  Judge.  Before  us  is  an  appeal  by  GEA 
Group AG from an order by the district judge partially lift‐
ing  a  stay  of  discovery  in  a  diversity  suit  brought  by  GEA 
against  Flex‐N‐Gate  Corporation  and  its  CEO,  board  chair‐
man,  and  controlling  shareholder,  the  American  billionaire 
Shahid Khan. Also before us is a petition for mandamus by 
GEA, should we decide we don’t have appellate jurisdiction. 
We  do  have  appellate  jurisdiction,  as  we’ll  explain,  so  the 
petition for mandamus can be dismissed as superfluous. Al‐
so before us, discussed at the end of this opinion, is a motion 
to seal certain documents. 
   The overriding issue is whether the district judge had au‐
thority to allow any discovery to proceed, when the fruits of 
the  discovery  might  be  relevant  to,  and  might  even  be 
placed in evidence in, a pending foreign arbitration proceed‐
ing. 
    GEA  (pronounced  “gaya”),  a  German  engineering  com‐
pany,  in  May  2004  agreed  to  sell  one  of  its  subsidiaries—
Dynamit Nobel Kunststoff (DNK), a plastics manufacturer—
to Flex‐N‐Gate, a U.S. manufacturer of auto parts. The price 
agreed on was €430 million. A clause in the sale contract re‐
quired  arbitration  in  Germany  of  any  dispute  over  the  con‐
tract. The sale did not close, and in October 2004 GEA initi‐
ated  arbitration  in  Germany  before  the  Arbitral  Tribunal  of 
the  German  Institution  of  Arbitration  (see  DIS‐Arbitration 
Rules  98,  July  1,  1998,  www.dis‐arb.de/scho/16/rules/dis‐
arbitration‐rules‐98‐id10  (visited  Jan.  10,  2013)),  charging 
Flex‐N‐Gate with having broken the contract. GEA later sold 
DNK  to  a  Swedish  company,  but  at  a  considerably  lower 
price than the price in GEA’s contract with Flex‐N‐Gate. 
Nos. 13‐2135, 13‐2594                                                   3 


    The  arbitration  proceeding  was  pending  when  in  2009 
GEA,  not  content  with  having  initiated  arbitration,  brought 
suit  in  a  federal  district  court  in  Illinois.  The  suit  named  as 
defendants  not  only  Flex‐N‐Gate  but  also  Khan,  who, 
though  as  Flex‐N‐Gate’s  CEO  he  had  been  involved  in  the 
contract  negotiations,  was  neither  a  signatory  of  the  2004 
contract nor a party to the arbitration. GEA alleged that the 
defendants had fraudulently induced it to enter into the con‐
tract  by  exaggerating  Flex‐N‐Gate’s  financial  strength;  that 
Khan  had  used  his  control  over  Flex‐N‐Gate  to  strip  that 
firm of its assets so that it would be unable to pay whatever 
award the German arbitration panel made to GEA; and that 
Khan was Flex‐N‐Gate’s alter ego and therefore barred from 
pleading  limited  shareholder  liability  and  instead  obligated 
to pay any such award even if he hadn’t been complicit in a 
fraudulent  conveyance  of  the  firm’s  assets.  Very  oddly, 
GEA’s complaint didn’t mention the arbitration. 
     GEA,  having  sued,  then  asked  the  district  judge  to  stay 
all  proceedings  in  its  suit,  thus  including  discovery,  which 
the  defendants  were  eager  to  conduct.  For  in  their  answers 
to  GEA’s  complaint,  and  in  counterclaims  (filed  only  by 
Flex‐N‐Gate, however), they had sought to turn the tables on 
GEA by charging that Flex‐N‐Gate had been induced to sign 
the  sale  contract  by  misrepresentations  by  GEA—Flex‐N‐
Gate was the victim, GEA the malefactor. The judge denied 
GEA’s motion to stay discovery. He was surprised that GEA 
would file a suit and immediately attempt to put it into deep 
freeze,  and  he  was  miffed  by  GEA’s  failing  to  mention  the 
pending  arbitration  in  its  complaint  and  by  seeming  to  be 
trying to bypass or at least duplicate the arbitration. For the 
suit aimed to show—as GEA was trying to show in the arbi‐
tration—that Flex‐N‐Gate and Khan were responsible for the 
4                                            Nos. 13‐2135, 13‐2594 


contractual  breakdown.  The  judge  thought  that  Khan,  hav‐
ing been sued—gratuitously as it seemed—by GEA, and not 
being a party to the arbitration, should be allowed to defend 
himself by seeking discovery in the proceeding in which he 
was a party. 
    GEA filed a notice of appeal from the denial of its stay of 
discovery  on  March  22,  2010—three  days  after  the  German 
arbitration  panel,  having  completed  the  arbitration  at  last, 
had  issued  its  decision,  which  was  to  award  GEA  damages 
and costs totaling some €213.4 million (about $293.3 million). 
We  dismissed  GEA’s  appeal  as  moot,  believing  that  a  final 
arbitration award would end their dispute. But Flex‐N‐Gate 
was able to persuade the Higher Regional Court in Frankfurt 
to vacate  the  arbitration award—which thus turned out  not 
to be “final” after all—and order a brand‐new arbitration. 
    GEA  had  renewed  its  motion  in  the  district  court  for  a 
stay  of  discovery  (indeed  a  stay  of  all  proceedings  in  the 
case) pending the outcome of the German proceedings. The 
district  judge  again  denied  the  stay,  on  the  ground  that  he 
was unsure how those proceedings would affect the case be‐
fore  him  and  didn’t  want  to  wait  years  to  find  out.  GEA 
again  appealed  to  us  and  this  time  we  held,  in  an  un‐
published  order  issued  in  June  2011,  that  the  claims  in  the 
district court proceeding were “clearly governed by the arbi‐
tration  provision.  As  a  result,  the  case  should  be  stayed 
pending  arbitration.”  So  we  reversed  the  district  court  and 
remanded with directions that it “stay proceedings pending 
resolution of all arbitration proceedings.” 
   GEA had sought review of the Frankfurt court’s decision 
by the German Federal  Court of Justice (Germany’s highest 
court  for  the  decision  of  nonconstitutional  cases),  but  that 
Nos. 13‐2135, 13‐2594                                                 5 


court declined to hear the appeal. That was in October 2012 
and in December the new arbitration ordered by the Frank‐
furt  court  began,  again  before  the  Arbitral  Tribunal  of  the 
German  Institution  of  Arbitration.  The  primary  reason  the 
Arbitral  Tribunal  gave  for  restarting  the  arbitration  forth‐
with—notwithstanding  a  separate  pending  appeal,  this  one 
by  Flex‐N‐Gate,  asking  the  Frankfurt  court  to  terminate  the 
arbitration  altogether  (which  would  spell  utter  defeat  for 
GEA)—was to minimize further delay in resolving a breach 
of contract claim now nine years old. 
    After the rejection of GEA’s appeal by the Federal Court 
of Justice, Flex‐N‐Gate had moved to reopen discovery in the 
present case. The district judge conducted a hearing in May 
2013  that  clarified  the  parties’  positions.  GEA  made  clear 
that its district court suit was ancillary to the arbitration: if it 
won  a  “final  final”  award  (that  is,  a  final  arbitration  award 
that survived judicial challenge in Germany, as the previous 
final award had not) and Flex‐N‐Gate paid the award in full, 
GEA’s  claims  in  the  district  court  suit  would  be  moot,  and 
likewise  if  it  lost  the  arbitration.  But  if  Flex‐N‐Gate  didn’t 
pay in full, GEA would seek to obtain a judgment in the dis‐
trict court proceeding ordering Khan to pay GEA the differ‐
ence  between  the  arbitration  award  and  what  Flex‐N‐Gate 
paid toward satisfaction of the award. So if, for example, the 
award  was  again  €213.4  million,  and  Flex‐N‐Gate  paid  €20 
million, GEA would ask the district court to enter judgment 
against  Khan  for  €193.4  million,  on  the  ground  either  of 
fraudulent conveyance of Flex‐N‐Gate assets or of his being 
his company’s alter ego. 
  GEA  argued  that  discovery  in  the  district  court  case 
would therefore be premature, since if it either lost the arbi‐
6                                              Nos. 13‐2135, 13‐2594 


tration, or won and was paid in full by Flex‐N‐Gate, it would 
voluntarily dismiss its case. It argued that a stay of discovery 
not only would be prudent in light of that circumstance but 
was  required  by  the  United  States  Arbitration  Act,  9  U.S.C. 
§§ 1 et seq. Section 3 of the Act, captioned “stay of proceed‐
ings  where  issue  therein  referable  to  arbitration,”  provides 
that  “if  any  suit  or  proceeding  be  brought  in  any  of  the 
courts of the United States upon any issue referable to arbi‐
tration  under  an  agreement  in  writing  for  such  arbitration, 
the court in which such suit is pending, upon being satisfied 
that the issue involved in such suit or proceeding is referable 
to arbitration under such an agreement, shall on application 
of one of the parties stay the trial of the action until such ar‐
bitration  has  been  had  in  accordance  with  the  terms  of  the 
agreement, providing the applicant for the stay is not in de‐
fault in proceeding with such arbitration.” GEA argued that 
since some of the issues raised in the district court suit were 
also issues in the arbitration  proceeding, a  stay  of  “the trial 
of  the  action”  in  the  district  court  was  mandatory—and 
would extend to discovery. For the archaic term “trial of the 
action”  in  section  3  has  been  understood  to  include  pretrial 
proceedings, such as discovery, rather than being limited to 
the  trial  phase  of  litigation.  IDS  Life  Ins.  Co.  v.  SunAmerica, 
Inc., 103 F.3d 524, 528–29 (7th Cir. 1996); cf. Corpman v. Pru‐
dential‐Bache Securities, Inc., 907 F.2d 29, 31 (3d Cir. 1990) (per 
curiam);  Suarez‐Valdez  v.  Shearson  Lehman/American  Express, 
Inc., 858 F.2d 648, 649 (11th Cir. 1988) (per curiam); Lummus 
Co.  v.  Commonwealth  Oil  Refining  Co.,  273  F.2d  613,  613–14 
(1st Cir. 1959) (per curiam). 
    Khan responded that the issue of his liability for an arbi‐
tral award in GEA’s favor was not an issue in the arbitration, 
because he was not a party either to the arbitration or to the 
Nos. 13‐2135, 13‐2594                                                   7 


contract that was its subject matter. Hence section 3 was in‐
applicable  and  so  no  stay  was  required.  The  district  judge 
agreed in part, ordering that the stay of discovery that he’d 
imposed  pursuant  to  our  order  in  the  first  appeal  be  lifted 
for the limited purpose of allowing Khan to conduct discov‐
ery  aimed at  preserving evidence  that  might be  germane  to 
GEA’s claims against him in the district court suit. That’s the 
order  GEA  appeals  from.  The  district  judge  has  stayed  his 
partial lifting of the stay pending our disposition of this ap‐
peal.  The  order  lifting  the  stay  is  inconsistent  with  our  un‐
published  order  directing  the  judge  to  stay  all  proceedings 
before him pending the German arbitration. But he was jus‐
tified  in  issuing  a  new  order  on  the  basis  of  new  develop‐
ments  since  our  order,  which  had  been  issued  two  years 
(short one month) earlier, in June 2011. 
     We have jurisdiction of the appeal. Section 16(a)(1)(A) of 
the  Arbitration  Act  provides  that  “an  appeal  may  be  taken 
from an order refusing a stay of any action under section 3 of 
this  title  [Title  9].”  GEA  asked  for  a  stay  under  section  3  of 
all proceedings in the district court. The district judge in the 
order  that  GEA  is  appealing  has  granted  in  effect  a  more 
limited stay. His refusal to grant the complete stay that GEA 
seeks is appealable even though the stay order is interlocuto‐
ry and the appellant might not be entitled to the stay that he 
is  seeking.  Arthur  Andersen,  LLP  v.  Carlisle,  129  S.  Ct.  1896, 
1900 (2009). 
    We  are  mindful  that  the  Arbitration  Act  has  a  separate 
chapter (Chapter 2), entitled Convention on the Recognition 
and  Enforcement  of  Foreign  Arbitral  Awards,  and  that  sec‐
tions 3 and 9 of the Act are in Chapter 1. But Chapter 2 con‐
cerns the enforcement of foreign arbitration awards, which is 
8                                             Nos. 13‐2135, 13‐2594 


not an issue in this appeal. And in 9 U.S.C. § 208, Chapter 2 
expressly preserves the applicability of Chapter 1 to foreign 
arbitration unless there is a conflict either with Chapter 2 or 
with  the  Convention  (Chapter  2  implements  the  Conven‐
tion—it  is  not  the  Convention  itself).  There  is  no  conflict  in 
this case. 
    The  defendants  argue  that  the  only  difference  between 
the stay that GEA sought and the stay that the district judge 
granted  was  that  the  broader  stay  sought  by  GEA  would 
have  prevented  Khan  from  conducting  any  discovery;  and 
since  he  isn’t  a  party  to  the  arbitration  no  issue  involving 
him is “referable” to arbitration and so section 16 is inappli‐
cable. But even if this is right, all that matters for appealabil‐
ity, as the Carlisle decision makes clear, is that the appellant 
have  sought  the  stay  on  the  authority  of  section  3,  whether 
or not the stay was authorized by that section. All that’s re‐
quired  to  confer  jurisdiction  is  thus  a  colorable  section  3 
claim, not necessarily a meritorious one. 
     Anyway  the  only  reason  GEA  wanted  the  broader  stay 
was  fear  that  Khan, who after all  controls  Flex‐N‐Gate,  will 
reveal  to  his  company  anything  he  learns  in  discovery  that 
might be germane to the arbitration; the discovery may thus 
indeed concern “issue[s] referable to arbitration.” Remember 
that the defendants’ answer and counterclaims seek to affix 
blame for the breakdown of the contract for the sale by Flex‐
N‐Gate  of  DNK  on  GEA—an  issue  not  only  germane,  but 
potentially central, to the arbitration. This  is another reason 
to  conclude that GEA’s  motion,  and subsequent appeal, are 
proper. 
    Coming at last to the merits, we think that what the dis‐
trict judge did on remand in allowing Khan to conduct dis‐
Nos. 13‐2135, 13‐2594                                                  9 


covery was not only reasonable but eminently sensible. GEA 
should not have brought this suit. To the extent that it dupli‐
cates  the  arbitration  by  charging  Khan,  Flex‐N‐Gate’s  CEO, 
with  responsibility  for  the  breakdown  of  the  contract,  thus 
offering  GEA  a  second  bite  at  the  same  apple,  it  appears  to 
violate the arbitration clause of GEA’s contract with Flex‐N‐
Gate. And to the extent that GEA seeks by this suit to protect 
itself against ending up with a worthless award if Khan has 
spirited  away  Flex‐N‐Gate’s  assets,  the  suit  may  well  be 
premature. If GEA loses the arbitration, Flex‐N‐Gate’s ability 
to  satisfy  an  arbitration  award  is  irrelevant  and  the  case 
moot.  And  likewise  if  GEA  obtains  an  award  and  Flex‐N‐
Gate  pays  it  in  full.  If  GEA  obtains  an  award  and  Flex‐N‐
Gate  doesn’t  pay  it,  GEA  can  sue  Khan  for  fraudulent  con‐
veyance  or  as  Flex‐N‐Gate’s  alter  ego.  There  cannot  be  any 
serious doubt of Khan’s ability to pay such an award. 
    But there’s a rub: GEA argues that if it waits to sue Khan 
for  fraudulent  conveyance  (now  often  called  fraudulent 
transfer)  until  a  “final  final”  arbitration  award  is  issued 
(which, in Germany at least, can take a long time, as we now 
know),  the  statute  of  limitations  governing  such  a  suit  may 
have expired. The statute of limitations in both the Uniform 
Fraudulent  Transfer  Act  and  Illinois’s  version  of  the  Act  is 
only  four  years,  see  740  ILCS  160/10,  and  begins  to  run  on 
the  date  of  the  transfer  (or  within  a  year  after  the  plaintiff 
discovered the transfer if he had not and could not through 
reasonable diligence have discovered it at least a year before 
the four‐year period  expired) if  the transfer was made with 
fraudulent intent. Id.; Fidelity National Title Ins. Co. v. Howard 
Savings  Bank,  436  F.3d  836  (7th  Cir.  2006).  So  the  statute  of 
limitations  might  (or  might  not—see  below)  have  run  had 
GEA waited any longer to sue. GEA contends that Khan be‐
10                                            Nos. 13‐2135, 13‐2594 


gan transferring Flex‐N‐Gate assets shortly after the aborted 
contract  of  sale  was  signed,  which  was  in  2004.  It  would 
have been perilous  for  GEA to have  waited  beyond  2009 to 
sue Khan for engineering a fraudulent conveyance. 
   Or so GEA argues. The argument, which appears only in 
a short footnote in GEA’s opening brief, is insufficiently de‐
veloped  to  be  a  ground  for  reversal.  Oddly,  GEA’s  counsel 
led  with  the  statute  of  limitations  at  the  oral  argument,  but 
without particulars. 
    The idea that a claim for fraudulent conveyance aimed at 
evading  having  to  pay  a  hypothetical  future  judgment  ac‐
crues before the judgment is entered seems far‐fetched—and 
would be if understood to entitle any plaintiff seeking mone‐
tary relief in a lawsuit to include a claim for fraudulent con‐
veyance  in  his  complaint  just  because  the  defendant  might 
conceivably seek to elude a judgment against him, if he got a 
judgment, by squirreling away the assets needed to satisfy it. 
After the oral argument, however, GEA sent the court a let‐
ter  briefly  amplifying  its  statute  of  limitations  argument  by 
citing several Illinois cases. One of them, decided by the Illi‐
nois  Appellate  Court,  supports  GEA’s  position—Levy  v. 
Markal  Sales  Corp.,  724  N.E.2d  1008,  1012–14  (Ill.  App. 
2000)—as  does  a  subsequent  case  from  that  court,  not  cited 
by GEA: Salisbury v. Majesky, 817 N.E.2d 1219, 1222 (Ill. App. 
2004).  The  Supreme  Court  of  Illinois  has  not  addressed  the 
issue,  however,  and  it’s  by  no  means  certain  that  when  it 
does it will agree with the appellate court. As forcefully ar‐
gued  in  Cortez  v.  Vogt,  52  Cal.  App.  4th  917,  935–37  (1997), 
the purpose of the drafters of the Uniform Fraudulent Trans‐
fer Act in eliminating the requirement that a “creditor,” to be 
allowed to bring a suit for a fraudulent transfer, must have a 
Nos. 13‐2135, 13‐2594                                              11 


matured claim, such as a judgment or a lien, was to expand 
the rights of potential victims of fraudulent transfers. It was 
not  to  put  them  in  a  statute  of  limitations  pincers,  forcing 
them  to  sue  prematurely  in  anticipation  of  a  possible  diffi‐
culty  in  collecting  a  judgment  against  their  debtor,  should 
they obtain such a judgment. 
     Being allowed to sue as a potential judgment creditor in 
order to prevent or rescind a fraudulent transfer is different 
from being forced to sue that early on pain of being held to be 
time‐barred  if  one  waits  to  sue  until  one  has  a  judgment. 
Although an injury alleged when one is still only a potential 
judgment  creditor  can  only  be  a  probability  of  injury,  be‐
cause there may be no judgment (no award, if it is an arbitral 
rather  than  adjudicative  proceeding),  “a  probabilistic  harm, 
if  nontrivial,  can  support  standing.”  Walters  v.  Edgar,  163 
F.3d 430, 434 (7th Cir. 1998), quoted in Jackson v. Pollion, 733 
F.3d 786, 790 (7th Cir. 2013). If a postjudgment suit to recover 
assets  that  had  earlier  been  fraudulently  conveyed  might 
prove  futile—if  the  assets  might  by  then  have  been  con‐
cealed,  or  been  dissipated,  or  have  otherwise  been  placed 
beyond  the  reach  of  the  judgment  creditor—the  potential 
judgment creditor faces a probabilistic harm that may entitle 
him to injunctive relief; “the conveyance of his property by a 
tort‐defendant,  made  with  intent  to  defraud  the  tort‐
plaintiff,  is  subject  to  invalidation  as  a  fraudulent  convey‐
ance, even though the liability to the prospective tort‐creditor has 
not matured into a judgment  at the time of the transfer.” United 
States  v.  Chapman,  756  F.2d  1237,  1241  (5th  Cir.  1985)  (em‐
phasis added). 
   It doesn’t follow, however, that the statute of limitations 
begins  to  run  as  soon  as  the  plaintiff  discovers  or  should 
12                                               Nos. 13‐2135, 13‐2594 


through the exercise of reasonable diligence have discovered 
the  conveyance.  There  is  not  yet  a  national  consensus  on 
whether  it  starts  to  run  that  soon,  or  a  definitive  ruling  in 
Illinois law. (Anyway forfeiture of a ground of appeal is not 
redeemed  by  a  post‐argument  letter  to  the  court.)  But  Mor‐
ganroth  &  Morganroth  v.  Norris,  McLaughlin  &  Marcus,  P.C., 
331  F.3d  406,  416–17  (3d  Cir.  2003),  like  the  Cortez  decision 
that we cited earlier, sensibly holds that the statute of limita‐
tions does not begin to run as long as the creditor’s claim has 
not  yet  matured,  is  still  merely  potential.  And  if  this  is 
wrong  and  it  does  start  to  run  then,  we  can’t  understand 
why  having  filed  such  a  claim  GEA  has  not  sought  injunc‐
tive relief—why instead it has sought to stay all proceedings 
in  its  suit,  which  would  include  a  request  by  it  for  prelimi‐
nary relief pending the outcome of the arbitration. If Khan is 
seeking  to  place  Flex‐N‐Gate’s  assets  beyond  GEA’s  reach, 
GEA by failing to  seek injunctive relief and instead seeking 
to  freeze  its  suit—its  own  suit—is  assisting  Khan  to  do  so. 
Put differently, the only reason GEA could have for filing its 
suit  when  it  did  was  to  enjoin  Khan  from  taking  steps  that 
might  make  it  impossible  for  GEA  to  collect  an  arbitration 
award from Flex‐N‐Gate. 
    Not  only  has  GEA  sought  no  injunctive  relief;  it  waited 
two  years  after  discovering  the  alleged  fraudulent  convey‐
ance  to  file  suit  at  all.  Were  it  to  wake  up  at  this  late  date 
(four  years  after  suing)  and  seek  injunctive  relief,  the  doc‐
trine  of  laches  would  be  an  insurmountable  barrier.  See 
Teamsters  &  Employers  Welfare  Trust  of  Illinois  v.  Gorman 
Brothers Ready Mix, 283 F.3d 877, 881 (7th Cir. 2002) cf. Orien‐
tal Financial Group, Inc. v. Cooperativa de Ahorro y Credito Ori‐
ental, 698 F.3d 9, 20 and n. 8 (1st Cir. 2012). 
Nos. 13‐2135, 13‐2594                                                 13 


    The statute of limitations could in any event have had no 
effect  on  the  alter  ego  claim  that  appears  in  GEA’s  com‐
plaint,  or  its  claim  that  Khan  fraudulently  induced  Flex‐N‐
Gate to breach its contract with GEA. For neither claim arises 
out  of  the  alleged  shuffling  of  Flex‐N‐Gate’s  assets  to  other 
provinces  of  Khan’s  commercial  kingdom.  If  it’s  true  that 
Flex‐N‐Gate  is,  in  contemplation  of  law,  Khan,  then  if  GEA 
wins and Flex‐N‐Gate doesn’t pay the award he will be lia‐
ble.  The  statute  of  limitations  has  a  possible  effect  only  on 
GEA’s alternative charge against him of fraudulent convey‐
ancing of Flex‐N‐Gate’s assets. 
    All  this  turns  out  to  be  rather  a  side  issue,  however;  for 
the ground for reversal that GEA urges on us, in its briefs at 
least, is unrelated to fears, quixotic or otherwise, of the stat‐
ute  of  limitations.  The  ground  is  that  Khan  will  convey  the 
fruits of his discovery to Flex‐N‐Gate for use against GEA in 
the  do‐over  arbitration  proceeding.  But  that  is  not  a  proper 
concern of the district court, or of this court. It is the concern 
of the foreign arbitrators and the foreign courts. Should Flex‐
N‐Gate  try  to  inject  evidence  into  the  arbitration  from  dis‐
covery conducted by Khan in the district court suit, GEA can 
object and the arbitrators will decide. What business is it of 
an  American  court?  It  was  GEA  that  invoked  German  arbi‐
tration.  By  doing  so,  it  subjected  its  claim  of  breach  of  con‐
tract  to  the  German  arbitrators  and  judiciary.  If  the  arbitra‐
tors allow the fruits of Khan’s discovery into the arbitration, 
and in doing that they are violating German law, there is al‐
ways the Higher Regional Court in Frankfurt, and, if neces‐
sary, the Federal Court of Justice, for GEA to appeal to. 
    GEA insists that the stay of all proceedings in the present 
suit (that is,  a stay with  no exception to allow discovery  by 
14                                             Nos. 13‐2135, 13‐2594 


Khan)  is  required  by  our  decision  in  Volkswagen  of  America, 
Inc.  v.  SUD’s  of  Peoria,  Inc.,  474  F.3d  966,  972–74  (7th  Cir. 
2007). That decision holds that a district court should stay an 
entire  suit  pending  arbitration  if  there  is  a  serious  danger 
(should  it  fail  to  do  so)  of  inconsistent  rulings  or  needless 
duplication of effort. To the same effect see, e.g., IDS Life Ins. 
Co.  v.  SunAmerica,  Inc.,  supra,  103  F.3d  at  529–30;  AgGrow 
Oils,  L.L.C.  v.  National  Union  Fire  Ins.  Co.  of  Pittsburgh,  242 
F.3d 777, 782 n. 5 (8th Cir. 2001). But the danger is slight in 
this case—certainly as long as the only activity in the district 
court is discovery conducted by Khan. That discovery may, 
it  is  true,  result  in  evidence  that  Flex‐N‐Gate  may  want  to 
use in the German arbitration proceeding. But if so, whether 
it  will  be  permitted  to  do  that  will  depend  entirely  on  Ger‐
man  law  and  practice.  We  have  no  authority  over  German 
arbitration or the German judiciary. If German arbitrators or 
judges  decide  they  will,  or  will  not,  consider  evidence  gen‐
erated in an American litigation, specifically from discovery 
conducted by Khan, then that will be final. Similarly, in the 
unlikely  event  that  the  district  court  proceeding  continues 
after  discovery  is  complete  and  results  in  the  issuance  of  a 
final judgment before the German arbitration, and any Ger‐
man  litigation  arising  from  it,  conclude,  it  will  be  the  busi‐
ness of the German court and arbitrators whether to give col‐
lateral  estoppel  effect  to  that  judgment.  GEA  consented  to 
(no  doubt  took  the  lead  in  suggesting,  as  it  is  a  Germany 
company)  German  arbitration.  It  can’t  rescind  that  consent 
by  suing  in  an  American  court,  or  by  asking  the  American 
court  to  enjoin  the  introduction  in  German  proceedings  of 
evidence obtained in the American case. 
   There is still another  wrinkle to this appeal. As noted in 
passing  earlier  in  this  opinion,  GEA’s  suit  against  Khan  is 
Nos. 13‐2135, 13‐2594                                             15 


not  only  about  problems  GEA  may  encounter  in  collecting 
an  arbitration  award  against  Flex‐N‐Gate,  should  it  obtain 
such an award. GEA also charges Khan with having induced 
the contract by fraud. Since fraud is a tort, GEA is entitled to 
make it the subject of a lawsuit. But it is a serious charge and 
Khan is entitled to defend himself against it, which he can’t 
do, it appears, without being able to conduct discovery. Dis‐
covery  may  yield  evidence  germane  to  the  arbitration  as 
well, but  if so—and,  more  to the point, if  it yields evidence 
favorable  to  Flex‐N‐Gate—that  is  a  consequence  that  GEA 
will  have  brought  upon  itself  by  its  decision  to  sue  Khan. 
You  cannot  sue  someone  and  prevent  him  from  defending 
himself. 
    And GEA must have known that Flex‐N‐Gate could have 
asked the district judge to provide evidence to “a foreign or 
international  tribunal,”  as  district  judges  are  authorized  to 
do by 28 U.S.C. § 1782; see, e.g., Heraeus Kulzer, GmbH v. Bi‐
omet, Inc., 633 F.3d 591, 593 (7th Cir. 2011). The German pan‐
el conducting the arbitration between GEA and Flex‐N‐Gate 
might  be  considered  such  a  tribunal.  See  Consorcio  Ecuatori‐
ano  de  Telecomunicaciones  S.A.  v.  JAS  Forwarding  (USA),  Inc., 
685 F.3d 987, 997–98 (11th Cir. 2012). (Or might not—the ap‐
plicability of section 1782 to evidence sought for use in a for‐
eign  arbitration  proceeding  is  uncertain.  See  S.I.  Strong, 
“Discovery  Under  28  U.S.C.  §1782:  Distinguishing  Interna‐
tional Commercial Arbitration and International Investment 
Arbitration,” 1 Stan. J. Complex Litig. 295 (2013).) 
    That completes our discussion of the appeal but we have 
yet to consider the motion to seal certain documents—that is, 
to prevent public access to them. The parties have agreed in 
asking  us  to  seal  certain  documents  that  have  been  intro‐
16                                              Nos. 13‐2135, 13‐2594 


duced  in  the  arbitration  proceeding.  Their  agreement  is  not 
binding on us. Secrecy in judicial proceedings is disfavored, 
as  it  makes  it  difficult  for  the  public  (including  the  bar)  to 
understand why a case was brought (and fought) and what 
exactly  was  at  stake  in  it  and  was  the  outcome  proper.  The 
interest  in  allowing  public  access  to  the  judicial  record  is 
thus a social interest rather than a concern solely of the liti‐
gants. That is why their agreement to seal does not bind us, 
and, more broadly, why “documents that affect the disposi‐
tion  of  federal  litigation  are  presumptively  open  to  public 
view.”  In  re  Specht,  622  F.3d  697,  701  (7th  Cir.  2010); 
see Baxter  Int’l,  Inc.  v.  Abbott  Laboratories,  297  F.3d  544,  545 
(7th  Cir.  2002);  LEAP  Systems,  Inc.  v.  MoneyTrax,  Inc.,  638 
F.3d  216,  220  (3d  Cir.  2011);  Goesel  v.  Boley  Int’l  (H.K.)  Ltd., 
Nos. 13‐2434, ‐2818, 2013 WL 6800977, at *1–2 (7th Cir. Dec. 
26, 2013) (chambers opinion).  
     But the presumption can be overridden by competing in‐
terests, as in cases involving trade secrets—arguably in some 
cases involving settlement agreements—uncontroversially in 
most  cases  in  which  the  plaintiff  is  a  child  victim  of  sexual 
abuse. It’s overridden in this case as well, for the simple rea‐
son (related to our earlier discussion of the difference it may 
make  that  this  case  involves  foreign  arbitration)  that  parties 
to a German arbitration may not disclose evidence presented 
in  the  arbitration.  DIS‐Arbitration  Rules,  supra,  §  43.1.  That 
may be a good rule or a bad rule, but it is a rule that United 
States  courts  should  respect  as  a  matter  of  comity,  see,  e.g., 
United  States  v.  Kashamu,  656  F.3d  679,  683  (7th  Cir.  2011)—
the  respect  that  independent  sovereigns  owe  one  another—
and also because “we [Americans] are not so provincial as to 
say  that  every  solution  of  a  problem  is  wrong  because  we 
deal  with  it  otherwise  at  home.”  Loucks  v.  Standard  Oil  Co., 
Nos. 13‐2135, 13‐2594                                              17 


120 N.E. 198, 201 (N.Y. 1918) (Cardozo, J.). It was lawful for 
the  parties  to  agree  to  arbitrate  their  dispute  in  Germany, 
and we have no authority to rewrite the rules of German ar‐
bitration. 
   And  so  the  motion  to  seal  is  granted,  while  for  the  rea‐
sons stated earlier the order of the district court partially lift‐
ing the stay of discovery is affirmed.